 

 

Exhibit # 10.1

 

EMPLOYMENT AGREEMENT

 

 

 

THIS AGREEMENT (the “Agreement”), made this 27th day of July, 2005, by and among
Yardville National Bancorp, a New Jersey corporation (the “Company”), Yardville
National Bank, a wholly owned subsidiary of the Company (the “Bank”), and Daniel
J. O’Donnell (the “Executive”).

 

 

W I T N E S S E T H

 

WHEREAS, the Company and the Bank desire to retain the services of the
Executive; and

 

WHEREAS, the Company previously entered into an employment agreement with the
Executive dated July 27, 2005; and

 

WHEREAS, the Executive and the respective Boards of Directors of the Bank and
the Company desire to enter into an updated and revised employment agreement
setting forth the terms and conditions of the continuing employment of the
Executive and the related rights and obligations of each of the parties.

 

NOW, THEREFORE, in consideration of the promises and mutual covenants herein
contained, it is hereby agreed as follows:

 

1.          Employment. The Executive is employed as Executive President and
Chief Legal Officer of the Bank. The Executive shall render such administrative
and management services as are customarily provided by persons employed in
similar executive capacities and shall have such other powers and duties as the
Chief Executive Officer or the Board of Directors of the Bank may prescribe from
time to time.

 

2.          Location and Facilities. The Executive will be furnished with the
working facilities and staff customary for executive officers with the title and
duties set forth in Section 1 and as are necessary for him to perform his
duties. The location of such facilities and staff shall be at the principal
administrative offices of the Company and the Bank, or at such other site or
sites customary for such offices.

 

 

3.

Term.

 

a.            The term of this Agreement shall be (i) the initial term,
consisting of the period commencing on the date of this Agreement (the
“Effective Date”) and ending on the third anniversary of the Effective Date,
plus (ii) any and all extensions of the initial term made pursuant to this
Section 3.

 

b.            On each anniversary of the Effective Date prior to a termination
of the Agreement, the term under this Agreement shall be extended automatically
for an additional one (1) year period

 


--------------------------------------------------------------------------------



 

beyond the then effective expiration date without action by any party, provided
that neither the Company and the Bank, on the one hand, nor Executive, on the
other, shall have given written notice at least sixty (60) days prior to such
anniversary date of their or his desire that the term not be extended.

 

 

4.

Base Compensation.

 

a.            The Bank agrees to pay the Executive during the term of this
Agreement a base salary at the rate of $185,000.00 per year, payable in
accordance with customary payroll practices.

 

b.            The Board of Directors of the Bank (or a designated Committee
thereof) shall review annually the rate of the Executive’s base salary based
upon factors they deem relevant, and may maintain or increase his salary,
provided that no such action shall reduce the rate of salary below the rate in
effect on the Effective Date.

 

c.            In the absence of action by the Board of Directors of the Bank (or
a designated Committee thereof), the Executive shall continue to receive salary
at the annual rate specified on the Effective Date or, if another rate has been
established under the provisions of this Section 4, the rate last properly
established by action of the Board of Directors of the Bank under the provisions
of this Section 4.

 

5.           Bonuses. The Executive shall be entitled to participate in any
discretionary bonuses or other incentive compensation programs that the Company
or the Bank may award from time to time to senior management employees, pursuant
to bonus plans or otherwise.

 

6.           Benefit Plans. The Executive shall be entitled to participate in
such life insurance, medical, dental, pension, profit sharing, and retirement
plans, stock compensation plans and other benefit programs and arrangements as
may be approved from time to time by the Company and the Bank for the benefit of
their employees.

 

 

7.

Vacation and Leave.

 

a.            The Executive shall be entitled to vacations and other leave in
accordance with Bank policy for senior executives, or otherwise as approved by
the Boards of Directors of the Company or the Bank.

 

b.            In addition to paid vacations and other leave, the Executive shall
be entitled, without loss of pay, to absent himself voluntarily from the
performance of his duties for such additional periods of time and for such valid
and legitimate reasons as the Boards of Directors of the Company and the Bank
may in their discretion determine. Further, the Boards of Directors may grant to
the Executive a leave or leaves of absence, with or without pay, at such time or
times and upon such terms and conditions as the Boards of Directors, in their
discretion, may determine.

 

8.          Expense Payments and Reimbursements. The Executive shall be
reimbursed for all reasonable out-of-pocket business expenses that he shall
incur in connection with his

 


--------------------------------------------------------------------------------



 

services under this Agreement upon substantiation of such expenses in accordance
with applicable policies of the Company or the Bank.

 

9.          Automobile Allowance. During the term of this Agreement, the
Executive shall be entitled to an automobile allowance on terms no less
favorable than those in effect immediately prior to the execution of this
Agreement. Executive shall comply with reasonable reporting and expense
limitations on the use of such automobile as may be established by the Company
or the Bank from time to time, and the Company or the Bank shall annually
include on Executive’s Form W-2 any amount of income attributable to Executive’s
personal use of the automobile.

 

 

10.

Loyalty and Confidentiality.

 

a.            During the term of this Agreement the Executive: (i) shall devote
all his time, attention, skill, and efforts to the faithful performance of his
duties hereunder; provided, however, that from time to time, the Executive may
serve on the boards of directors of, and hold any other offices or positions in,
companies or organizations which will not present any conflict of interest with
the Company and the Bank or any of their subsidiaries or affiliates, unfavorably
affect the performance of Executive's duties pursuant to this Agreement, or
violate any applicable statute or regulation; and (ii) shall not engage in any
business or activity contrary to the business affairs or interests of the
Company and the Bank.

 

b.            Nothing contained in this Agreement shall prevent or limit the
Executive's right to invest in the capital stock or other securities of any
business dissimilar from that of the Company and the Bank, or, solely as a
passive, minority investor, in any business.

 

c.            The Executive agrees to maintain the confidentiality of any and
all information concerning the operations or financial status of the Company and
the Bank; the names or addresses of any borrowers, depositors and other
customers; any information concerning or obtained from such customers; and any
other information concerning the Company and the Bank to which he may be exposed
during the course of his employment. The Executive further agrees that, unless
required by law or specifically permitted by the Boards of Directors in writing,
he will not disclose to any person or entity, either during or subsequent to his
employment, any of the above-mentioned information which is not generally known
to the public, nor shall he employ such information in any way other than for
the benefit of the Company and the Bank.

 

11.        Termination and Termination Pay. Subject to Section 12 of this
Agreement, the Executive’s employment under this Agreement may be terminated in
the following circumstances:

 

a.            Death. The Executive’s employment under this Agreement shall
terminate upon his death during the term of this Agreement, in which event the
Executive’s estate shall be entitled to receive the compensation due to the
Executive through the last day of the calendar month in which his death
occurred.

 

 


--------------------------------------------------------------------------------



 

 

b.            Retirement. Notwithstanding anything in this Agreement to the
contrary, this Agreement shall terminate upon the retirement of the Executive
under the retirement benefit plan or plans in which he participates under
Section 6 of this Agreement or otherwise.

 

c.

Disability.

 

 

i.

The Bank, or the Executive may terminate the Executive’s employment after having
established the Executive’s Disability. For purposes of this Agreement,
“Disability” means the Executive’s suffering a sickness, accident or injury
which has been determined by the carrier of any individual or group disability
insurance policy covering the Executive, or by the Social Security
Administration, to be a disability rendering the Executive totally and
permanently disabled. The Board of Directors of the Bank shall determine in good
faith whether or not the Executive is disabled for purposes of this Agreement.
As a condition to any benefits, the Board may require the Executive to submit
proof of the carrier’s or the Social Security Administration’s determination of
disability.

 

 

ii.

In the event of such Disability, the Executive’s obligation to perform services
under this Agreement will terminate. In the event of such termination, the
Executive shall be entitled to receive a disability benefit in accordance with
Section 3 of the Bank’s Supplemental Executive Retirement Plan (the “SERP”). In
the event such SERP is not in effect or the Executive is not a SERP participant
on the date of Disability, the Executive shall continue to receive one-hundred
percent (100%) of his monthly base salary (at the annual rate in effect on his
date of termination) through the earlier of the date of the Executive’s death,
the date he attains age 65 or the date which is three (3) years after the
Executive’s termination date. Such payments shall be reduced by the amount of
any short- or long-term disability benefits payable to the Executive under any
other disability program sponsored by the Company or the Bank.

 

 

iii.

In addition, during any period of the Executive’s Disability in which he is
receiving payments under this Section 11(c), the Executive and his dependents
shall, to the greatest extent possible, continue to be covered under all benefit
plans (including, without limitation, retirement plans and medical, dental and
life insurance plans) of the Company and the Bank in which Executive
participated prior to his Disability, on the same terms as if Executive were
actively employed by the Company and the Bank through the earlier of the date of
the Executive’s death, the date he attains age 65 or the date which is three (3)
years after the Executive’s termination date.

 

d.

Just Cause.

 

 

 


--------------------------------------------------------------------------------



 

 

 

i.

The Board of Directors of the Bank may, by written notice to the Executive in
the form and manner specified in this paragraph, immediately terminate his
employment with the Bank, respectively, at any time, for Just Cause. The
Executive shall have no right to receive compensation or other benefits for any
period after termination for Just Cause, except for previously vested benefits.
Termination for “Just Cause” shall mean termination because of, in the good
faith determination of the Bank’s Board of Directors, the Executive’s:

 

 

(1)

Personal dishonesty;

 

 

(2)

Incompetence;

 

 

(3)

Willful misconduct;

 

 

(4)

Breach of fiduciary duty involving personal profit;

 

 

(5)

Intentional failure to perform duties under this Agreement;

 

 

(6)

Willful violation of any law, rule or regulation (other than traffic violations
or similar offenses) that reflects adversely on the reputation of the Bank, any
felony conviction, any violation of law involving moral turpitude, or any
violation of a final cease-and-desist order; or

 

 

(7)

Material breach of any provision of this Agreement.

 

 

ii.

Notwithstanding the foregoing, the Executive shall not be deemed to have been
terminated for Just Cause by the Bank unless there shall have been delivered to
the Executive a copy of a resolution duly adopted by the affirmative vote of not
less than two-thirds (2/3) of the entire membership of the Board of Directors of
the Bank at a meeting of such Board called and held for the purpose (after
reasonable notice to the Executive and an opportunity for the Executive to be
heard before the Board with counsel), finding that, in the good faith opinion of
such Board, the Executive was guilty of conduct described above and specifying
the particulars thereof.

 

e.            Voluntary Termination by Executive. In addition to his other
rights to terminate employment under the Agreement, the Executive may
voluntarily terminate employment during the term of this Agreement upon at least
sixty (60) days prior written notice to the Board of Directors of the Bank, in
which case the Executive shall receive only his compensation, vested rights and
employee benefits up to the date of his termination.

 

f.

Without Just Cause or With Good Reason.

 

 

 


--------------------------------------------------------------------------------



 

 

 

 

ii.

Subject to Section 12 hereof, in the event of termination under this Section
11(f), the Executive shall be entitled to receive his annual base salary and the
bonus that would have been paid for the remaining term of the Agreement,
including any renewals or extensions thereof, determined by reference to the
highest annual rate of base salary in effect pursuant to Section 4 of this
Agreement in any of the twelve (12) months immediately preceding the date of
such termination and the highest annual cash bonus paid (or accrued on behalf
of) the Executive in any of the three (3) completed calendar years immediately
preceding the date of termination. The sum due under this Section 11(f) shall be
paid in one lump sum within thirty (30) calendar days of such termination. Also,
in such event, the Executive shall, for a thirty-six (36) month period, continue
to participate in any benefit plans of the Company and the Bank that provide
health (including medical and dental), or life insurance, or similar coverage,
upon terms no less favorable than the most favorable terms provided to senior
executives of the Company or the Bank during such period. In the event that the
Company or the Bank is unable to provide such coverage by reason of the
Executive no longer being an employee, the Company or the Bank shall provide the
Executive with comparable coverage on an individual policy basis or, if
individual coverage is not available, provide a cash payment equivalent to the
value of such coverage.

 

 

iii.

“Good Reason” shall exist if, without the Executive’s express written consent,
the Company or the Bank materially breach any of their respective obligations
under this Agreement. Without limitation, such a material breach shall be deemed
to occur upon any of the following:

 

 

(1)

A material reduction in the Executive’s responsibilities or authority, or a
requirement that the Executive report to any person or group other than the
Chief Executive Officer of the Bank (or any other effective reduction in
reporting responsibilities) in connection with his employment with the Bank;

 

 


--------------------------------------------------------------------------------



 

 

 

(2)

Assignment to the Executive of duties of a non-executive nature or duties for
which he is not reasonably equipped by his skills and experience;

 

 

(3)

A reduction in salary or benefits contrary to the terms of this Agreement, or,
following a Change in Control as defined in Section 12 of this Agreement, any
reduction in salary or material reduction in benefits below the amounts to which
he was entitled prior to the Change in Control;

 

 

(4)

Termination of incentive and benefit plans, programs or arrangements, or
reduction of the Executive’s participation, to such an extent as to materially
reduce their aggregate value below their aggregate value as of the Effective
Date; or

 

 

(5)

A requirement that the Executive relocate his principal business office or his
principal place of residence outside of the area consisting of a thirty-five
(35) mile radius from the current main office of the Bank, or the assignment to
the Executive of duties that would reasonably require such a relocation.

 

 

iv.

Notwithstanding the foregoing, a reduction in base salary or a reduction or
elimination of the Executive’s participation or benefits under one or more
benefit plans maintained by the Company or the Bank as part of a good faith,
overall reduction in salary or reduction or elimination of such plan or plans or
benefits thereunder, applicable to all participants in a manner that does not
discriminate against the Executive (except as such discrimination may be
necessary to comply with law), shall not constitute an event of Good Reason or a
material breach of this Agreement, provided that benefits of the type or to the
general extent as those offered under such plans prior to such reduction or
elimination are not available to other officers of the Company or the Bank, or
any company that controls either of them, under a plan or plans in or under
which the Executive is not entitled to participate.

 

 

v.

Notwithstanding anything in this Agreement to the contrary, during the twelve
(12) month period beginning on the effective date of a Change in Control (as
defined in Section 12(a)), and continuing through the first anniversary of such
date, the Executive may voluntarily terminate his employment under this
Agreement for any reason and such termination shall constitute termination With
Good Reason.

 

 

 


--------------------------------------------------------------------------------



 

 

g.            Continuing Covenant Not to Compete or Interfere with
Relationships. Regardless of anything herein to the contrary, following a
termination by the Company, the Bank or the Executive pursuant to Section 11(f)
and continuing until the first anniversary of the effective date of such
termination, (i) the obligations of the Executive under Section 10(c) of this
Agreement will continue in effect (ii) the Executive shall not serve as an
officer, director or employee of any bank holding company, bank, savings
association, savings and loan holding company, or mortgage company which offers
products or services competing with those offered by the Company or the Bank
from any office within fifty (50) miles from the main office or any branch of
the Bank and shall not interfere with the relationship of the Company or the
Bank and any of its employees, agents, or representatives.

 

 

12.

Termination in Connection with a Change in Control.

 

a.

“Change in Control” means any one of the following events occurs:

 

 

i.

Merger: the Company merges into or consolidates with another corporation, or
merges another corporation into the Company and as a result less than a majority
of the combined voting power of the resulting corporation immediately after the
merger or consolidation is held by persons who were stockholders of the Company
immediately before the merger or consolidation;

 

 

ii.

Acquisition of Significant Share Ownership: a report on Schedule 13D or another
form or schedule (other than Schedule 13G) is filed or is required to be filed
under Sections 13(d) or 14(d) of the Securities Exchange Act of 1934, if the
schedule discloses that the filing person or persons acting in concert has or
have become the beneficial owner of 25% or more of a class of the Company’s
voting securities, but this clause (b) shall not apply to beneficial ownership
of Company voting shares held in a fiduciary capacity by an entity of which the
Company directly or indirectly beneficially owns fifty percent (50%) or more of
its outstanding voting securities;

 

 

iii.

Change in Board Composition: during any period of two consecutive years,
individuals who constitute the Company’s Board of Directors at the beginning of
the two-year period cease for any reason to constitute at least a majority of
the Company’s Board of Directors; provided, however, that for purposes of this
clause (c) each director who is first elected by the board (or first nominated
by the board for election by stockholders) by a vote of at least three-fourths
(3/4) (b) of the directors who were directors at the beginning of the period
shall be deemed to have been a director at the beginning of the two-year period;
or

 

 


--------------------------------------------------------------------------------



 

 

 

iv.

Sale of Assets: The Company sells to a third party all or substantially all of
the Company’s assets.

 

b.            If within the period beginning six (6) months prior to and ending
three (3) years after a Change in Control, (i) the Company or the Bank shall
terminate the Executive’s employment Without Just Cause, or (ii) the Executive
shall voluntarily terminate his employment With Good Reason, the Company and the
Bank shall, within thirty (30) calendar days of the termination of the
Executive’s employment, make a lump-sum cash payment to him equal to three (3)
times the sum of the Executive’s (x) highest annual rate of base salary during
the thirty-six (36) month period preceding the effective date of the Change in
Control and (y) the highest annual bonus or similar incentive compensation paid
to the Executive or accrued on the Executive’s behalf during the three (3) most
recently completed calendar years preceding the effective date of the Change in
Control. This cash payment shall be made in lieu of any payment also required
under Section 11(f) of this Agreement because of a termination in such period.
Also, in such event, the Executive shall, for a thirty six (36) month period,
continue to participate in any benefit plans of the Company and the Bank that
provide health (including medical and dental) or life insurance, or similar
coverage upon terms no less favorable than the most favorable terms provided to
senior executives of the Bank during such period. In the event that the Company
or the Bank is unable to provide the coverage referred to in the preceding
sentence by reason of the Executive no longer being an employee, the Company and
the Bank shall provide the Executive with comparable coverage on an individual
policy basis or, if individual coverage is not available, provide a cash payment
equivalent to the value of such coverage.

 

 

13.

Indemnification and Liability Insurance.

 

a.            Indemnification. The Company and the Bank agree to indemnify the
Executive (and his heirs, executors, and administrators), and to advance
expenses related thereto, to the fullest extent permitted under applicable law
and regulations against any and all expenses and liabilities reasonably incurred
by him in connection with or arising out of any action, suit, or proceeding in
which he may be involved by reason of his having been a director or executive of
the Company or the Bank or any of their subsidiaries (whether or not he
continues to be a director or Executive at the time of incurring any such
expenses or liabilities). Such expenses and liabilities shall include, but shall
not be limited to, judgments, court costs, and attorney’s fees and the cost of
reasonable settlements, such settlements to be approved by the Boards of
Directors of the Company or the Bank, if such action is brought against the
Executive in his capacity as an Executive or director of the Company or the Bank
or any of their subsidiaries. Indemnification for expenses shall not extend to
matters for which the Executive has been terminated for Just Cause. Nothing
contained herein shall be deemed to provide indemnification otherwise prohibited
by applicable law or regulation. Notwithstanding anything herein to the
contrary, the obligations of this Section 13 shall survive the term of this
Agreement by a period of six (6) years.

 

b.            Insurance. During the period in which indemnification of the
Executive is required under this Section 13, the Company or the Bank shall
provide the Executive (and his heirs, executors,

 


--------------------------------------------------------------------------------



 

and administrators) with coverage under a directors’ and officers’ liability
policy at the expense of the Company and the Bank, at least equivalent to such
coverage provided to directors and senior Executives of the Company or the Bank.

 

14.        Reimbursement of Executive’s Expenses to Enforce this Agreement. The
Company or the Bank shall reimburse the Executive for all out-of-pocket
expenses, including, without limitation, reasonable attorney’s fees, incurred by
the Executive in connection with successful enforcement by the Executive of the
obligations of the Company or the Bank to the Executive under this Agreement.
Successful enforcement shall mean the grant of an award of money or the
requirement that the Company or the Bank take some action specified by this
Agreement (i) as a result of court order; or (ii) otherwise by the Company or
the Bank following an initial failure of the Company or the Bank to pay such
money or take such action promptly after written demand therefore from the
Executive stating the reason that such money or action is or was due under this
Agreement.

 

 

15.

Adjustment of Certain Payments and Benefits.

 

a.            Tax Indemnification. Anything in this Agreement to the contrary
notwithstanding and except as set forth below, in the event it shall be
determined that any payment, benefit or distribution made or provided by the
Company or the Bank to or for the benefit of the Executive (whether made or
provided pursuant to the terms of this Agreement or otherwise) (each referred to
herein as a “Payment”), would be subject to the excise tax imposed by Section
4999 of the Internal Revenue Code of 1986, as amended (the “Code”) or any
interest or penalties are incurred by the Executive with respect to such excise
tax (the excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), the Executive shall
be entitled to receive an additional payment (a “Gross-Up Payment”) in an amount
such that, after payment by the Executive of all taxes (including any interest
or penalties imposed with respect to such taxes), including, without limitation,
any income taxes (and any interest and penalties imposed with respect thereto)
and Excise Tax imposed upon the Gross-Up Payment, the Executive retains an
amount of the Gross-Up Payment equal to the Excise Tax imposed upon the
Payments.

 

b.            Determination of Gross-Up Payment. Subject to the provisions of
Section 15(c), all determinations required to be made under this Section 15,
including whether and when a Gross-Up Payment is required, the amount of such
Gross-Up Payment and the assumptions to be utilized in arriving at such
determination, shall be made by a certified public accounting firm reasonably
acceptable to the Company and the Bank as may be designated by the Executive
(the “Accounting Firm”) which shall provide detailed supporting calculations to
the Company, the Bank and the Executive within fifteen (15) business days of the
receipt of notice from the Executive that there has been a Payment, or such
earlier time as is requested by the Company and the Bank. All fees and expenses
of the Accounting Firm shall be borne solely by the Company and the Bank. Any
Gross-Up Payment, as determined pursuant to this Section 15, shall be paid by
the Company to the Executive within five business days of the later of (i) the

 


--------------------------------------------------------------------------------



 

due date for the payment of any Excise Tax, and (ii) the receipt of the
Accounting Firm’s determination. Any determination by the Accounting Firm shall
be binding upon the Company and the Executive. As a result of the uncertainty in
the application of Section 4999 of the Code, at the time of the initial
determination by the Accounting Firm hereunder, it is possible that a Gross-Up
Payment will not have been made by the Company and the Bank which should have
been made (an “Underpayment”), consistent with the calculations required to be
made hereunder. In the event that the Company and the Bank exhaust their
remedies pursuant to Section 15(c) and the Executive thereafter is required to
make a payment of any Excise Tax, the Accounting Firm shall determine the amount
of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Company or the Bank to or for the benefit of the Executive.

 

c.            Treatment of Claims. The Executive shall notify the Company and
the Bank in writing of any claim by the Internal Revenue Service that, if
successful, would require a Gross-Up Payment to be made. Such notification shall
be given as soon as practicable, but no later than ten business days, after the
Executive is informed in writing of such claim and shall apprise the Company and
the Bank of the nature of such claim and the date on which such claim is
requested to be paid. The Executive shall not pay such claim prior to the
expiration of the thirty (30) day period following the date on which it gives
such notice to the Company and the Bank (or any shorter period ending on the
date that payment of taxes with respect to such claim is due). If the Company or
the Bank notifies the Executive in writing prior to the expiration of this
period that it desires to contest such claim, the Executive shall:

 

 

i.

give the Company and the Bank any information reasonably requested by the
Company and the Bank relating to such claim;

 

 

ii.

take such action in connection with contesting such claim as the Company and the
Bank shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company and the Bank;

 

 

iii.

cooperate with the Company and the Bank in good faith in order to effectively
contest such claim; and

 

 

iv.

permit the Company and the Bank to participate in any proceedings relating to
such claim; provided, however, that the Company and the Bank shall bear and pay
directly all costs and expenses (including additional interest and penalties)
incurred in connection with such contest and indemnity and hold the Executive
harmless, on an after-tax basis, for any Excise Tax or related taxes, interest
or penalties imposed as a result of such representation and payment of costs and
expenses. Without limitation on the foregoing provisions of this Section 15(c),
the Company and the Bank shall control all proceedings taken in connection with
such contest and, at their option, may pursue or forgo any and all
administrative

 

 


--------------------------------------------------------------------------------



 

appeals, proceedings, hearings and conferences with the taxing authority with
respect to such claim and may, at their option, either direct the Executive to
pay the tax claimed and sue for a refund or contest the claim in any permissible
manner. Further, the Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company and the Bank
shall determine; provided, however, that if the Company directs the Executive to
pay such claim and sue for a refund, the Company and the Bank shall advance the
amount of such payment to the Executive, on an interest-free basis (including
interest or penalties with respect thereto). Furthermore, the Company’s and the
Bank’s control of the contest shall be limited to issues with respect to which a
Gross-Up Payment would be payable hereunder and the Executive shall be entitled
to settle or contest, as the case may be, any other issues raised by the
Internal Revenue Service or any other taxing authority.

 

d.            Adjustments to the Gross-Up Payment. If, after the receipt by the
Executive of an amount advanced by the Company pursuant to Section 15(c), the
Executive becomes entitled to receive any refund with respect to such claim, the
Executive shall (subject to the Company’s compliance with the requirements of
Section 15(c)) promptly pay to the Company the amount of such refund (together
with any interest paid or credited thereon after applicable taxes). If, after
the receipt by the Executive of an amount advanced by the Company pursuant to
Section 15(c), a determination is made that the Executive shall not be entitled
to any refund with respect to such claim and such denial of refund occurs prior
to the expiration of thirty (30) days after such determination, then such
advance shall be forgiven and shall not be required to be repaid and the amount
of such advance shall offset, to the extent thereof, the amount of the Gross-Up
Payment required to be paid.

 

16.        Injunctive Relief. If there is a breach or threatened breach of
Section 11(g) of this Agreement, the Company or the Bank and the Executive agree
that there is no adequate remedy at law for such breach, and that the Company
and the Bank each shall be entitled to injunctive relief restraining the
Executive from such breach or threatened breach, but such relief shall not be
the exclusive remedy hereunder for such breach. The parties hereto likewise
agree that the Executive, without limitation, shall be entitled to injunctive
relief to enforce the obligations of the Company and the Bank under Section 12
of this Agreement.

 

 

17.

Successors and Assigns.

 

a.            This Agreement shall inure to the benefit of and be binding upon
any corporate or other successor of the Company or the Bank that acquires,
directly or indirectly, by merger, consolidation, purchase or otherwise, all or
substantially all of the assets or stock of the Company or the Bank.

 

 


--------------------------------------------------------------------------------



 

 

b.            Since the Bank and the Company are contracting for the unique and
personal skills of the Executive, the Executive shall be precluded from
assigning or delegating his rights or duties hereunder without first obtaining
the written consent of the Bank and the Company.

 

18.        No Mitigation. The Executive shall not be required to mitigate the
amount of any payment provided for in this Agreement by seeking other employment
or otherwise and no such payment shall be offset or reduced by the amount of any
compensation or benefits provided to the Executive in any subsequent employment.

 

19.        Notices. All notices, requests, demands and other communications in
connection with this Agreement shall be made in writing and shall be deemed to
have been given when delivered by hand or 48 hours after mailing at any general
or branch office of the United States Postal Service, by registered or certified
mail, postage prepaid, addressed to the Company and/or the Bank at their
principal business offices and to the Executive at his home address as
maintained in the records of the Company and the Bank.

 

20.        Joint and Several Liability; Payments by the Company and the Bank. To
the extent permitted by law, except as otherwise provided herein, the Company
and the Bank shall be jointly and severally liable for the payment of all
amounts due under this Agreement. The Company hereby agrees that it shall be
jointly and severally liable with the Bank for the payment of all amounts due
under this Agreement and shall guarantee the performance of the Bank’s
obligations hereunder, provided that the Company shall not be required by this
Agreement to pay to the Executive a salary or any bonuses or any other cash
payments, except in the event that the Bank does not fulfill its obligations to
the Executive for such payments.

 

21.        No Plan Created by this Agreement. The Executive, the Company and the
Bank expressly declare and agree that this Agreement was negotiated among them
and that no provisions of this Agreement are intended to, or shall be deemed to,
create any “plan” for purposes of the Employee Retirement Income Security Act of
1974 (ERISA) or any other law or regulation, and each party expressly waives any
right to assert the contrary. Any assertion in any judicial or administrative
filing, hearing, or process that such a plan was created by this Agreement shall
be deemed a material breach of this Agreement by the party making such an
assertion.

 

22.        Amendments. No amendments or additions to this Agreement shall be
binding unless made in writing and signed by all of the parties, except as
otherwise specifically provided for herein.

 

23.        Applicable Law. Except to the extent preempted by federal law, the
laws of the State of New Jersey shall govern this Agreement in all respects,
whether as to its validity, construction, capacity, performance or otherwise.

 

 


--------------------------------------------------------------------------------



 

 

24.        Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the remaining provisions hereof.

 

 

25.

Headings. Headings contained herein are for convenience of reference only.

 

26.        Entire Agreement. This Agreement, together with any understandings or
modifications agreed to in writing by the parties, shall constitute the entire
agreement among the parties with respect to the subject matter hereof, other
than written agreements with respect to specific plans, programs or arrangements
described in Sections 5 and 6. This agreement supercedes and replaces in its
entirety any previous employment agreements between or among the Company, the
Bank and the Executive.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first set forth above.

 

Attest:

YARDVILLE NATIONAL BANCORP

 

 

By:

              Patrick M. Ryan                                    

 

 

F. Kevin Tylus

Title:

_            President and Chief Executive Officer

 

 

Attest:

YARDVILLE NATIONAL BANK

 

 

By:        _          Patrick M. Ryan________

 

 

Title:    President and Chief Executive Officer

 

 

Kathy Fone

Daniel J. O’Donnell                              

Witness

Daniel J. O’Donnell

 

 

 

 

 

 

 

 